Citation Nr: 1107597	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-37 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a lung tumor, 
status-post surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The RO previously determined that the Veteran's claim for service 
connection was not well grounded in an August 2000 rating 
decision.  The RO reopened the claim and denied it on the merits 
in its October 2008 statement of the case.  In Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it 
was determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 establishes a legal duty for the Board to consider new 
and material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen this claim.     

The Veteran participated in a Travel Board hearing before the 
undersigned in December 2010.  A transcript is of record and has 
been reviewed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a lung tumor, 
status post surgery, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An unappealed rating decision in August 2000 denied the 
Veteran's claim of entitlement to service connection for a lung 
tumor, status post surgery.  

2.  Evidence associated with the claims file subsequent to the 
August 2000 rating decision is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a lung tumor, status post surgery.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).     

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service connection 
for a lung tumor, status post surgery.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With respect 
to such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  

Here, since the Board is reopening the Veteran's claim of service 
connection for a lung tumor, status post surgery, there is no 
need to discuss whether there has been compliance with Kent 
because even if, for the sake of argument, there has not been, 
this is inconsequential and, therefore, at most harmless error.  
38 C.F.R. § 20.1102.  

II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.



Analysis

An unappealed rating decision dated in August 2000 denied the 
Veteran's claim of entitlement to service connection for a lung 
tumor, status post surgery.  The RO determined that the claim was 
not well grounded because there was no medical evidence of a lung 
condition in service, nor was there evidence linking the lung 
tumor to military service.  The relevant evidence of record at 
the time of the August 2000 rating decision consisted of service 
treatment records, which showed a normal chest X-ray during an 
examination in January 1976.  This was the last examination of 
record before the Veteran's separation in June 1976.  The Veteran 
did not file a notice of disagreement with the decision, and it 
became final based on the evidence then of record.  

VA received the Veteran's request to reopen his claim in May 
2006.  The additional evidence of record received since the 
August 2000 rating decision includes the Veteran's lay 
statements, private treatment records, and VA treatment records, 
including records of his left lung resection in January 1982.  

During his Travel Board hearing in December 2010, the Veteran 
testified that his lung nodule was evident in an X-ray taken at 
the time of his separation examination in January 1976 but that 
military physicians missed it.  He testified that the lung nodule 
was found during a physical examination in 1981.  He sought VA 
treatment and assumed that treatment providers requested his 
service treatment records and saw a nodule present on the January 
1976 X-ray.        

VAMC records from December 1981 show that the Veteran 
subjectively reported that his pulmonary nodule was evident on a 
chest X-ray in 1976 and that a repeat chest X-ray in October 1981 
showed that the lesion had doubled in size.  The lesion was 
removed in January 1981.  

The Veteran's claim was previously denied because a lung tumor 
was not shown in service treatment records, and there was no 
evidence linking the Veteran's lung tumor to service.  As the 
record contains medical and lay evidence regarding the etiology 
of the Veteran's lung nodule, including its possible presence in 
service, the Board finds that the new evidence is material.  
38 C.F.R. § 3.156(a).  Accordingly, the Veteran's request to 
reopen the claim for service connection for a lung tumor, status 
post surgery, is granted.    


ORDER

The application to reopen the claim of entitlement to service 
connection for a lung tumor, status-post surgery, is granted.  


REMAND

The Board finds that a remand is necessary for further 
development.  

As discussed above, the Veteran contends that a chest X-ray taken 
during his separation examination in January 1976 was misread and 
that a lung nodule was present at that time.  The report of his 
January 1976 separation examination shows that the chest X-ray 
was reported as normal.  In a VA medical center (VAMC) treatment 
note dated in December 1981, a VA physician noted the Veteran's 
subjective statements that his pulmonary nodule was evident on a 
chest X-ray taken in 1976.  He stated that an October 1981 chest 
X-ray showed that the lesion had doubled in size.  

During the Veteran's Travel Board hearing, he testified that VAMC 
treatment providers probably requested his service treatment 
records after his chest X-ray in 1981 and discovered that a lung 
nodule had been present in January 1976.  However, pertinent VAMC 
treatment records seem to be absent from the claims file.  In the 
December 1981 VAMC treatment note, the Veteran reported that a 
pulmonary nodule was present on the 1976 X-ray.  However, 
treatment records dated from the time of his reported chest X-ray 
in October 1981 to the treatment note in December 1981 have not 
been obtained.  These records may show that VA physicians did in 
fact obtain the January 1976 X-ray films and determined that the 
Veteran's lung tumor was present in service.  As such, on remand, 
the RO should obtain all available VA treatment records dated 
from October 1981 to December 1981.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain the Veteran's medical records from 
the VA Medical Center in Portland, Oregon, 
for treatment related to the discovery of his 
lung nodule and the removal thereof from 
October 1981 to December 1981.  All efforts 
to obtain the records should be fully 
documented, and the VA facility should 
provide a negative response if the records 
are not available.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for a lung 
tumor, status post surgery, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response by the 
Veteran and his representative.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


